Allowable Subject Matter
Claims 1, 3, 4, 7-23 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a refrigerator having an ice maker within a retractable drawer wherein a lower portion of the ice maker is configured, based on the ice bin being retracted into the freezing compartment, to be positioned at least partially within the ice bin, wherein a bin opening is defined at a rear face of the ice bin and configured to allow the ice maker to pass therethrough based on the ice bin being withdrawn and retracted, and wherein the cover plate is configured, based on the ice bin being retracted into the freezing compartment, to shield the bin opening to thereby restrict the ice in the ice bin from falling out of the ice bin.  U.S. Patent Application Publication 2015/0135762 to Eveland et al. teaches a refrigerator with easy access drawer, U.S. Patent Application Publication 2013/0014536 to Son et al. teaches an ice maker and U.S. Patent 9,638,459 to Choi et al. teaches a refrigerator with a retractable drawer, but they do not teach, alone or in combination, the key claimed technical features as described in detail above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
6/6/2022